Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on August 13, 2020.  Application No. 16751186, filed January 23, 2020, is a Continuation-In-Part of PCT/US2019/069143, filed December 31, 2019, which claims the benefit of U.S. Provisional Application Nos. 62/928,294, filed October 30, 2019; 62/927,634, filed October 29, 2019; and 62/787,118, filed December 31, 2018.  In a preliminary amendment filed August 13, 2020, Applicant added new claims 1-15.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beer et al., U.S. Patent No. 6,294,284.  Beer discloses a method of reducing daily opioid dose (Beer et al., Col. 2, lns. 12-19, heroin (heroin is an opioid)) in a patient being treated with an opioid, wherein the method comprises coordinately administering to the patient (1R,5S)-1- (3,4-dichlorophenyl)-3-azabicyclo[3.I.0]hexane (i.e., amitifadine), in free or pharmaceutically acceptable salt form, and the opioid.  (See Id., Col. 1, lns. 63.67 thru Col.2, lns. 1-27.) 

Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/             Primary Examiner, Art Unit 1625